Fourth Court of Appeals
                                San Antonio, Texas
                                     December 1, 2015

                                   No. 04-14-00875-CV

                             IN THE MATTER OF S.O.W.,

                From the 386th Judicial District Court, Bexar County, Texas
                             Trial Court No. 1994-JUV-2115
                    Honorable Paul Andrew Mireles, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice


     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court